ORDER
SIDNEY W. WEAVER, Bankruptcy Judge.
This Cause coming to be heard upon a Complaint Seeking Exception to Discharge filed herein and the Court, having heard the testimony and examined the evidence presented; observed the candor and demeanor of the witnesses; considered the arguments of counsel and being otherwise fully advised in the premises, does hereby find for the defendant and against the plaintiff and it is:
ORDERED AND ADJUDGED, that the debtor’s liability under the hold harmless clause, paragraph 13 of the Marital Settlement Agreement dated June 19, 1984, between the debtor, Angel R. Diaz, M.D., and the plaintiff, Ivette Aguilo, has been discharged in bankruptcy with respect to the following debts:
1. Claim of The Bank of Miami against Ivette Aguilo in case no. 85-32075, Dade Circuit Court, captioned The Bank of Miami vs. Angel R. Diaz, M.D., a/k/a Angel R. Diaz, Ivette Aguilo de Diaz, Angel R. Diaz, M.D., P.A. and Northwest Acceptance Corporation, d/b/a Northwest Acceptance.
2. Claim of Sun Bank of Miami against Ivette Diaz, in case no. 85-22967, Dade Circuit Court, captioned Sun Bank of Miami, N.A. vs. Angel R. Diaz and Ivette Diaz, (consolidated with case no. 83-29907, Division 19).
3. Claim of Gladys Gerson, Esq., attorney for Ivette Diaz, for attorney’s fees in connection with representation of Ivette Diaz in cases No. 85-32075 and No. 85-22967 (consolidated with No. 83-29907, Division 19).
4. Demand against Ivette Aguilo by Household Retail Services, Inc., for surrender of furniture or payment of same purchased January 28, 1983, under sales no. 0674109.
5. Demand against Ivette Aguilo by Chase Manhattan Bank and U.S. Department of Education for repayment of a federally insured student loan under number AG010 4601 A641 202 38 5AG 29-JUN-85.